UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 SHANE RAMSUNDAR, et al.,

              Petitioners,
                                                       20-CV-402
       v.                                              ORDER

 CHAD WOLF, Acting Secretary, U.S.
 Department of Homeland Security, et al.,

              Respondents.


 VERNON JONES, et al.,

              Petitioners,

       v.
                                                       20-CV-361
 CHAD WOLF, Acting Secretary, U.S.                     ORDER
 Department of Homeland Security, et al.,

              Respondents.


      The petitioners in these two actions are 27 civil immigration detainees held in the

custody of the Department of Homeland Security, Immigration and Customs

Enforcement (“ICE”) at the Buffalo Federal Detention Facility in Batavia, New York

(“BFDF”). They have filed “Emergency Petition[s] for Writ[s] of Habeas Corpus

Pursuant to 28 U.S.C. § 2241 and Complaint[s] for Injunctive Relief.” Jones v. Wolf, No.

20-CV-361 Docket Item 1; Ramsundar v. Wolf, No. 20-CV-402 Docket Item 1. They

also have filed motions for temporary restraining orders (“TRO”). See Jones, Docket

Item 8; Ramsundar, Docket Item 2. In both cases, the petitioners allege that their

continued civil detention in the wake of the COVID-19 pandemic violates their
substantive rights under the Due Process Clause of the Fifth Amendment to the United

States Constitution, and they seek their immediate release from ICE custody. Jones,

Docket Item 1 at 23-24; Ramsundar, Docket Item 1 at 20. Each petitioner is “either over

the age of fifty and/or [has] a serious underlying medical condition, making [him or her]

more vulnerable to complications arising from COVID-19.” Jones, Docket Item 1 at 43;

Ramsundar, Docket Item 1 at 4.


                                      BACKGROUND


       On April 2, 2020, this Court found that holding certain of the Jones petitioners in

the then-current conditions at BFDF during the COVID-19 epidemic violated their

substantive Due Process rights to reasonably safe conditions of confinement. Jones v.

Wolf, No. 20-CV-361, 20 WL 1643857 (W.D.N.Y. Apr. 2, 2020) at *14-27. But it was

“not convinced” that release was the appropriate remedy—at least at that juncture. Id.

at *30-31. Instead, the Court ordered the respondents to provide those petitioners who

are vulnerable individuals, as defined by the Centers for Disease Control and

Prevention (“CDC”), with a living situation that facilitates “social distancing.” Id. at *31-

32.

       On April 6, 2020, this Court ordered the respondents in the Ramsundar matter to

“show cause . . . why the Due Process violations identified this Court’s prior decision

and order in Jones v. Wolf, No. 20-CV-361, 20 WL 1643857 (W.D.N.Y. Apr. 2, 2020), do

not extend to the petitioners in this action.” See Ramsundar, Docket Item 4 at 2.




                                              2
      In response to these orders, the respondents’ medical expert, Captain Abelardo

Montalvo, M.D., has determined that petitioners who fall into one or more of the

following categories meet the CDC’s definition of vulnerable individuals:

      a. People 65 years and older

      b. People who live in a nursing home or long-term care facility

      c. People of all ages with underlying medical conditions, particularly if not well
      controlled, including
             i. People with chronic lung disease or moderate to severe asthma
             ii. People who have serious heart conditions
             iii. People who are immunocompromised . . . [including those with the
             following conditions]:
                     1. Cancer treatment
                     2. Smoking
                     3. bone marrow or organ transplant
                     4. immune deficiencies
                     5. poorly controlled HIV or AIDs, and
                     6. prolonged use of corticosteroids and other immune weakening
                     medications
             v. People with severe obesity (body mass index [BMI] of 40 or higher)
             vi. People with diabetes
             vii. People with chronic kidney disease undergoing dialysis
             viii. People with liver disease.

Jones, Docket Item 57 at 2-3.

      As of today, Captain Montalvo has identified 13 of the 22 remaining Jones

petitioners 1 and 3 of the 4 Ramsundar petitioners as meeting these criteria. Jones,

Docket Item 45 at 4-5; Ramsundar, Docket Item 6-2 at 8. But Jones petitioners Donga,

Jules, Bhuyan, Cherry, Narain, Salcedo, Thomas, and Wilson, and Ramsundar

petitioner Antonio Espinoza do not meet these criteria. Jones, Docket Item 45 at 5-6;

Ramsundar, Docket Item 6-2 at 8.



      1Jones petitioner Shantadewie Rahmee was released on March 30, 2020.
See Jones, Docket Item 42-5 at 1 n.1.

                                            3
      Respondent Jeffrey Searls, Officer in Charge of BFDF, has attested that of the

13 vulnerable Jones petitioners, 9 individuals—Blackman, Commissiong, Harsit, Lainez

Mejia, Brathwaite, Espinal-Polanco, Forbes, Quintanilla-Mejia, and Sow—have been

provided with their own cells; 2 individuals—Adelakun and Nwanwko—have been

released; and 2 individuals—Concepcion and Falodun—remain in a communal-living

situation under quarantine. Jones, Docket Item 47 at 2-3, Docket Item 59 at 3. He also

has attested that of the 3 vulnerable Ramsundar petitioners, 1 individual—Shane

Ramsundar—has been provided his own cell; 1 individual—Cedeno-Larios—has been

released; and 1 individual—Gomatee Ramsundar—remains in a communal-living

situation because BFDF does not have any individual cells for female detainees.

Ramsundar, Docket Item 6-3 at 23-4, Docket Item 10 at 5-7.

      Captain Montalvo also has represented that all vulnerable petitioners are

afforded the following “social distancing” measures:

      a. Maintaining a distance of 6 feet between individuals;

      b. Providing space at meal time so that each detainee can remain 6 feet
      away from any other detainee, and allowing detainees to eat at their beds
      for maximum distancing;

      c. Pre-screening all visitors to the housing units (which will consist solely of
      BFDF staff) by taking temperatures and seeing if the person is exhibiting
      flulike symptoms;

      d. Providing for individual cells and/or beds with 6 feet of separation
      between each bed;

      e. Providing outdoor recreation in areas allowing for detainees to maintain
      6 feet of separation from any other detainee.




                                             4
Jones, Docket Item 45 at 2. Captain Montalvo further represents that the following

additional steps related to personal protective equipment (“PPE”) are being taken at

BFDF “to help combat the introduction, and limit the spread, of COVID-19”:

        . . . [c]arrying of masks for detainee use and staff use during transports or
       pick-ups; . . . [d]etainees who are moved out of the . . . quarantine unit[s] for
       any type emergency will be required to wear N-95 mask and gloves; . . .
       [i]ncreased stock of PPE and cleaning supplies; . . . [f]it testing of PPE
       masks for custody staff and removal of facial hair that may interfere with
       tight seal of mask to face; . . . [u]se of surgical masks for detainee use to
       reduce exposure; . . . [and w]eekly counting of PPE to monitor supplies.

Ramsundar, Docket Item 6-2 at 6-7.


                                        DISCUSSION


       In Jones, this Court explained that the Due Process violation in these matters

“stems from [the respondents’] failing to take the steps recommended by public health

officials to protect high-risk individuals from contracting COVID-19.” 20 WL 1643857 at

*1. But if the respondents could provide petitioners identified as vulnerable by the CDC

with a living situation that facilitates “social distancing,” the violation would be rectified

and judicially-ordered release would not be necessary. Id. at *14-15. It now considers

whether the respondents’ measures suffice.


       A.     Released Individuals

       The respondents have released four of the original petitioners to these actions—

Jones petitioners Rahmee, Adelakun, and Nwankwo, and Ramsundar petitioner

Cedeno-Larios. “Under Article III of the Constitution, when a case becomes moot, the

federal courts lack subject matter jurisdiction over the action.” Leybinsky v. U.S.

Immigration and Customs Enforcement, 553 F. App’x 108, 109 (2d Cir. 2014) (summary


                                               5
order) (quoting Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78, 80 (2d Cir. 2013)).

“Under 28 U.S.C. § 2241, the habeas statute under which [the] petitioner[s] challenged

[their] detention, [courts] retain jurisdiction so long as the petitioner[s are] ‘in custody.’”

Pierrilus v. U.S. Immigration & Customs Enforcement, 293 F. App’x 78, 79 (2d Cir.

2008). Because Rahmee, Adelakun, Nwankwo, and Cedeno-Larios have been

released from “ICE custody, the[ir] petition[s] ha[ve] been rendered moot divesting the

Court of subject matter jurisdiction.” Diop v. Sessions, 2019 WL 1894387, at *2

(S.D.N.Y. Mar. 20, 2019). Accordingly, their motions for TROs are denied and their

petitions are dismissed.


       B.     Petitioners Who Do Not Meet the CDC’s Criteria for “Vulnerable
              Individuals”

       The Court is satisfied that there is no ongoing Due Process violation with respect

to Jones petitioners Donga, Jules, Bhuyan, Narain, Salcedo, Thomas, and Wilson.

Although these individuals may be at heightened risk of developing complications from

COVID-19, they do not meet the CDC’s current criteria for vulnerable individuals.

Because the violation at issue arises from the respondents’ failure to act on their “actual

knowledge of serious risks to the health and well-being of individuals with the

vulnerabilities identified by the CDC,” Jones, 20 WL 1643857 at *12, the respondents

are not acting with deliberate indifference to the needs of Donga, Jules, Bhuyan, Narain,

Salcedo, Thomas, and Wilson, none of whom meets these criteria. Accordingly, their

motions for TROs are denied.

       Additionally, Jones petitioner Cherry and Ramsundar petitioner Antonio Espinoza

were found not to meet the CDC’s criteria for vulnerable individuals but nevertheless

were placed in single-occupancy cells. Jones, Docket Item 48; Ramsundar, Docket

                                                6
Item 6-2 at 8. The Court therefore need not decide whether Cherry and Antonio

Espinoza in fact meet the CDC’s criteria. As discussed below, they have been provided

all the relief the Court otherwise would order. Accordingly, their motions for TROs are

denied to the extent they seek immediate release and denied as moot to the extent they

seek an order requiring the petitioners to facilitate their taking alternative “social

distancing” measures.

       Donga, Jules, Bhuyan, Narain, Salcedo, Thomas, Wilson, Cherry, and Antonio

Espinoza may move to re-open their petitioners if the CDC amends its guidance.


       C.     Petitioners Who Meet the CDC’s Criteria for “Vulnerable Individuals”

              1.      Vulnerable Petitioners Placed in Single-Occupancy Cells

       The Court also is satisfied that the respondents’ actions with respect to Jones

petitioners Blackman, Commissiong, Harsit, Lainez Mejia, Brathwaite, Espinal-Polanco,

Forbes, Quintanilla-Mejia, and Sow, and Ramsundar petitioner Shane Samsundar, have

remedied the previously-identified Due Process violation. More specifically, the

following measures have adequately facilitated these petitioners’ taking the “social

distancing” measures promulgated by the CDC and the New York State Department of

Health: placement in single-occupancy cells; 2 accommodation to eat meals in those


       2  This Court previously recognized that “hous[ing] [vulnerable] individuals in
individual cells or units with a limited number of individuals akin to a family unit outside
the facility” might remedy the identified Due Process violation. See Jones, 2020 WL
1643857, at *14. The Court’s view has not changed, but the Court notes that if the
respondents choose to place vulnerable petitioners in “units with a limited number of
individuals akin to a family unit outside the facility,” those units would need to be self-
contained. The Due Process violation at issue here derives from the fact that “when the
State takes a person into its custody and holds him there against his will, the
Constitution imposes upon it a corresponding duty to assume some responsibility for his
safety and general well being....[because] it [has] render[ed] him unable to care for
himself.” Helling v. McKinney, 509 U.S. 25, 32 (1993) (alterations in original)
                                               7
cells and to bathe and shower in isolation; the provision, without charge, of sufficient

shower disinfectant, masks, and ample soap; and the requirement that all BFDF staff

and officers wear masks whenever interacting with these petitioners.


              2.     Vulnerable Petitioners Remaining in Communal, Congregate-
                     Style Housing

       In Jones, this Court found that “the respondents [were] acting with deliberate

indifference to the health and safety of those petitioners with the conditions identified by

the CDC by holding them in a congregate, communal-living setting where ‘social

distancing is an oxymoron.’” 20 WL 1643857, at *12 (citing Docket Item 9-1 at 5 (Letter

from Scott Allen, M.D., F.A.C.P., and Josiah D. Rich, M.D., M.P.H., to the House

Committees on Homeland Security and Oversight and Reform, Mar. 19, 2020))

(additional citations omitted). The respondents nevertheless continue to hold Jones

petitioners Concepcion and Falodun and Ramsundar petitioner Gomatee Ramsundar in

dormitory settings, notwithstanding the finding of their medical expert that these

petitioners meet the CDC’s criteria for “vulnerable” individuals.

       This Court has provided the respondents with ample time to rectify the

constitutional violations identified in its prior order. The respondents have failed to do

so on their own. The Court therefore orders the respondents to either provide




(quoting DeShaney v. Winnebago Cty. Dept. of Soc. Svcs., 489 U.S. 189, 199-200
(1989)). If placed in multi-person cells, the vulnerable petitioners cannot control the
actions of their cellmates. As such, the respondents may not so place the vulnerable
petitioners unless they also can guarantee that the cellmates will not interact with more
than two to three other people. Given the design of BFDF—72 to 92 individuals in a
single unit—such a guarantee may not be possible.

                                             8
Concepcion, Falodun, and Gomatee Ramsundar with their own individual cells by 5:00

p.m. today or release them in consultation with their counsel. 3

       The Court recognizes that release is an extraordinary remedy. Indeed, this Court

is aware of few instances of a court’s ordering the release of an individual on the

grounds that the government has failed to provide reasonably safe conditions of

confinement. But these are extraordinary times. When the Jones petitioners filed this

matter on March 25, 2020—only two weeks ago—there were 83,836 reported cases of

COVID-19 in the United States and 2,467 reported COVID-19 deaths. See Coronavirus

Resource Center, Johns Hopkins Univ. & Med. (Apr. 9, 2020, 10:49 AM),

https://coronavirus.jhu.edu/map. As of today, there are 432,579 reported cases and

14,830 reported deaths. Id.

       Against this backdrop, it is clear that the petitioner’s interests in liberty—indeed,

in life—outweigh the government’s interests in “ensuring the appearance of [the

petitioners] at future immigration proceedings” and “preventing danger to the

community,” see Zadvydas v. Davis, 533 U.S. 678, 690 (2001) (citations omitted). As

this Court already has found, the petitioners’ interests are substantial given their

particular vulnerabilities to COVID-19. See Jones, 20 WL 1643857 at *7-9. The

government’s interests, by contrast, are relatively low. While all three petitioners have

prior convictions, they have fully served their criminal sentences and are designated by



       3  Because the Due Process violation at issue is not permanent, the remedy
ordered today similarly is not permanent. Any release ordered today—like all other
relief ordered today—applies for the fourteen days of this TRO. After that, the Court will
consider the appropriate length of time to enjoin the respondents from re-detaining any
released petitioners. But the petitioners are cautioned that any release will be
coextensive with the guidance of executive branch officials.

                                              9
the government as low-level detainees. 4 See Jones, Docket Item 42-2 at 4-5, Docket

Item 47 at 5; Ramsundar, Docket Item 6-3 at 3, Docket Item 10 at 6. And any risk of

flight can be substantially mitigated by fashioning appropriate release conditions. See

Zadvydas, 533 U.S. at 696 (noting that the choice is not between detention and “living

at large” but between detention and “supervision under conditions”). This Court is not

alone in ordering the release of civil immigration detainees whom the government

cannot provide with conditions reasonably expected to protect their health and safety.

See, e.g., Coronel v. Decker, 2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020); Basank v.



       4 Petitioner Concepcion is held under 8 U.S.C. § 1226(c). See Jones, Docket
Item 42-2 at 4. Section 1226(c) “states that the Attorney General ‘shall take into
custody any alien’ who falls into one of the enumerated categories involving criminal
offenses and terrorist activities.” Jennings v. Rodriguez, 138 S. Ct. 830, 846 (2018)
(quoting 8 U.S.C. § 1226(c)(1)). But a number of courts have found that constitutional
protections under the Due Process clause can outweigh this mandatory statutory
language. See Basank, 2020 WL 1481503, at *6 (ordering the release of two section
1226(c) detainees vulnerable to COVID-19 because “courts have the authority to order
those detained in violation of their due process rights released, notwithstanding [section]
1226(c)”) (citing Cabral v. Decker, 331 F. Supp. 3d 255, 259 (S.D.N.Y. 2018)); see also
Linares Martinez v. Decker, 2018 WL 5023946, at *4 (S.D.N.Y. Oct. 17, 2018) (noting
that a “slew of cases” apply Due Process protections to immigrants detained under
section 1226(c)). This Court agrees.

        The respondents also argue that petitioner Falodun is detained under 8 U.S.C. §
1231, which governs the detention of removable aliens, and therefore is subject to
mandatory detention. See Jones, Docket Item 42-2 at 5. But Falodun has appealed
DHS’s denial of his petition for review to, and also moved for a stay of removal in, the
United States Court of Appeals for the Second Circuit. Under DHS’s forbearance
agreement with the Second Circuit, “DHS will not remove an alien who has requested a
stay of removal with a petition for review of an immigration order of removal unless a
government motion opposing the stay is granted by the court or the alien’s stay motion
is otherwise denied.” Sankara v. Whitaker, 2019 WL 266462, at *4 (W.D.N.Y. Jan. 18,
2019). This Court accordingly has held that until a Second Circuit panel rules on an
alien’s request for a stay of his removal, the “forbearance agreement amounts to a court
ordered stay of the removal of the alien.” See Hemans v. Searls, 2019 WL 955353, at
*3 (W.D.N.Y. Feb. 27, 2019); Sankara, 2019 WL 266462, at *4. Falodun therefore is
held under section 1226(c) and the same reasoning applies to him as discussed above.

                                            10
Decker, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020); see also Ass’n of Surrogates &

Supreme Court Reporters Within City of New York v. State of N.Y., 966 F.2d 75, 79 (2d

Cir. 1992), opinion modified on reh’g, 969 F.2d 1416 (2d Cir. 1992) (explaining that

courts have “broad discretion in fashioning equitable remedies for . . . constitutional

violations”).


                                           ORDER


       In light of the above, IT IS HEREBY

       ORDERED that the motions for TROs and petitions for habeas corpus of Jones

petitioners Rahmee, Adelakun, and Nwankwo, and Ramsundar petititioner Cedeno-

Larios are DISMISSED as moot; and it is further

       ORDERED that the motions for TROs of Jones petitioner Cherry and Ramsundar

petitioner Antonio-Espinoza Ramsundar are DENIED to the extent they seek immediate

release and DENIED as moot to the extent they seek an order requiring the petitioners

to facilitate their taking alternative “social distancing” measures; and it is further

       ORDERED that the motions for TROs of Jones petitioners Donga, Jules,

Bhuyan, Narain, Salcedo, Thomas, and Wilson are DENIED; and it is further

       ORDERED that the motions for TROs of Jones petitioners Blackman,

Commissiong, Harsit, Lainez Mejia, Brathwaite, Espinal-Polanco, Forbes, Quintanilla-

Mejia, and Sow and Ramsundar petitioner Shane Samsundar are GRANTED IN PART

and DENIED IN PART; and it is further

       ORDERED that the respondents are retrained from ending any of the following

“social distancing” and other protective measures with respect to Jones petitioners

Blackman, Commissiong, Harsit, Lainez Mejia, Brathwaite, Espinal-Polanco, Forbes,

                                              11
Quintanilla-Mejia, and Sow, and Ramsundar petitioner Shane Samsundar: placement in

single-occupancy cells; accommodation to eat meals in those cells and to bathe and

shower in isolation; the provision, without charge, of sufficient shower disinfectant,

masks, and ample soap; and the requirement that all BFDF staff and officers wear

masks whenever interacting with these petitioners; and it is further

         ORDERED that the motions for TROs of Jones petitioners Concepcion and

Falodun and Ramsundar petitioner Gomatee Ramsundar are CONDITIONALLY

GRANTED; the respondents shall provide these individuals with single-occupancy cells

and take the other protective measures for vulnerable individuals noted above before

5:00 p.m. on April 9, 2020, or release these individuals after consultation with their

counsel; and it is further

         ORDERED that the respondents and the petitioners shall show cause on or

before April 24, 2020, why this temporary restraining order should not be

converted into a preliminary injunction.



         SO ORDERED.

Dated:         April 9, 2020
               Buffalo, New York



                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                            12
